Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 10-15, 17-21, 24, 26-28, 30-33, and 35 are rejected under 35 USC 102 (a)(1) as being anticipated by Li et al. (PG Pub. 2006/0123558). 
Regarding claim 1, Li discloses a composition (Para [0002] present disclosure relates to compositions useful for maintaining the clean impression of a textile product) for odor reduction (Para [0002] The composition, which includes...an odor-reacting compound, can be used by a consumer to remove contaminants from the textile and to prevent the odor associated with the decomposition of present and future contamination) and bacterial control (Para [0002] The composition, which includes an antimicrobial agent; Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing microorganisms, such as bacteria) on a textile material (Para [0002] The composition is especially useful for textile floor covering products), the composition comprising: a GRAS additive or component having an antimicrobial or preservative property (Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing micro organisms. Example of such materials include...potassium sorbate; See Instant Specification Para [0027] examples of GRAS additives suitable for use in the present invention are...potassium sorbate) and a carrier (Para [0014]; [0018] spray embodiment of the cleaning composition, an exemplary relative proportion of components is as follows...the percentage by weight of water is such that the total is 100%).
Regarding claim 4, Li discloses the composition according to claim, 1wherein the GRAS additive is selected from the group consisting of sodium benzoate, potassium sorbate, and a combination thereof (Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing micro organisms. Example of such materials include...potassium sorbate). 
Regarding claim 6, Li discloses the composition according to claim 1, wherein the GRAS additive is an organic acid (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid). 
Regarding claim 7, Li discloses the composition according to claim 1, wherein the organic acid is selected from the group consisting of benzoic acid, propionic acid, sorbic acid, citric acid, lactic acid, ascorbic acid, acetic acid, erythorbic acid, fumaric acid, malic acid, glycolic acid, a derivative thereof, and a combination thereof (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid). 
Regarding claim 8, Li discloses the composition according to claim 7, wherein the organic acid is selected from the group consisting of benzoic acid, sorbic acid, citric acid, and a combination thereof (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid). 
Regarding claim 10, Li discloses the composition according to claim 1, further comprising an odor mitigation compound (Para [0011] The cleaning composition described herein includes...(c) a perfume-free compound that reacts with odorous amines and thiol compounds, thereby reducing or eliminating the resulting foul odors). 
Regarding claim 11, Li discloses the composition according to claim 10, wherein the odor mitigation compound is selected from the group consisting of a metal oxide, activated carbon, sodium carbonate, calcium carbonate, zinc rincoleate, and a combination thereof (Para [0042] An odor-absorbing compound may be included in the treatment composition. The odor-absorbing compound is selected from activated carbon). 
Regarding claim 12, Li discloses the composition according to claim 1, wherein the GRAS additive or component (Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing micro organisms. Example of such materials include...potassium sorbate; See Instant Specification Para [0027] examples of GRAS additives suitable for use in the present invention are...potassium sorbate) has a total concentration of 5% to 60% active by weight of the composition (Para [0014]-[0015] In one spray embodiment of the cleaning composition, an exemplary relative proportion of components is as follows...from between 0.01% to about 10% by weight of an antimicrobial agent).
Regarding claim 13, Li discloses the composition according to claim 1, wherein the GRAS additive or component (Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing micro organisms. Example of such materials include...potassium sorbate; See Instant Specification Para [0027] examples of GRAS additives suitable for use in the present invention are...potassium sorbate) has a total concentration of 10% to 50% active by weight of the composition (Para [0014]-[0015] In one spray embodiment of the cleaning composition, an exemplary relative proportion of components is as follows...from between 0.01% to about 10% by weight of an antimicrobial agent). 
Regarding claim 14, Li discloses the composition according to claim 6, wherein the organic acid (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid) is present at a total concentration of 5% to 60% active by weight of the composition (Para [0014]-[0015] In one spray embodiment of the cleaning composition, an exemplary relative proportion of components is as follows. ..from between 0.01% to about 10% by weight of an antimicrobial agent). 
Regarding claim 15, Li discloses the composition according to claim 6, wherein the organic acid (Para [0027] The cleaning composition and the treatment com position contain an antimicrobial agent. Examples of such materials include...sorbic acid) is present at a total concentration of 5% to 60% active by weight of the composition (Para [0014]-(0015] In one spray embodiment of the cleaning composition, an exemplary relative proportion of components is as follows...from between 10% to 50% by weight of an antimicrobial agent). 
Regarding claim 17, Li discloses the composition according to claim 10, wherein the odor mitigation compound (Para [0042] An odor absorbing compound may be included in the treatment composition. The odor-absorbing compound is selected from activated carbon) is present at a total concentration of 1% to 20% by weight of the composition (Para [0014]; [0018] In one spray embodiment of the cleaning composition, an exemplary relative proportion of components is as follows...c) from between 0.01% to about 10% by weight of odor reacting compound). 
Regarding claim 18, Li discloses the composition according to claim 1, wherein the composition is in a form of a concentrate (Para [0046] cleaning composition, as used by persons tasked with carpet cleaning and/or maintenance, can be sprayed directly onto the carpet surface in a concentrated form. In this instance, the concentrated cleaning composition is applied to the area of the stain). 
Regarding claim 19, Li discloses an article having been treated with the composition of claim 1 (Para [0002] present disclosure relates to compositions useful for maintaining the clean impression of a textile product (that is, its scent and appearance) over an extended time despite occurrences that might damage the textile surface). 
Regarding claim 20, Li discloses the article according to claim 19, wherein the article is a textile material (Para [0002] present disclosure relates to compositions useful for maintaining the clean impression of a textile product (that is, its scent and appearance) over an extended time despite occurrences that might damage the textile surface). 
Regarding claim 21, Li discloses a method (Para [0046] The cleaning composition, as used by persons tasked with carpet cleaning and/or maintenance, can be sprayed directly onto the carpet surface in a concentrated form. This method of use is particularly desirable when the contaminants have created a stubborn stain) for odor reduction (Para [0002] The composition, which includes...an odor-reacting compound, can be used by a consumer to remove contaminants from the textile and to prevent the odor associated with the decomposition of present and future contamination) and bacterial control (Para [0002] The composition, which includes an antimicrobial agent; Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing microorganisms, such as bacteria) on a textile material (Para [0002] The composition is especially useful for textile floor covering products), the method comprising: providing a composition comprising a GRAS additive or component having an antimicrobial or preservative property (Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing micro organisms. Example of such materials include...potassium sorbate; See Instant Specification Para [0027] examples of GRAS additives suitable for use in the present invention are...potassium sorbate); and applying the composition to the textile material (Para [(0046} The cleaning composition, as used by persons tasked with carpet cleaning and/or maintenance, can be sprayed directly onto the carpet surface in a concentrated form). 
Regarding claim 24, Li discloses the method according to claim 21, wherein the GRAS additive is selected from the group consisting of sodium benzoate, potassium sorbate, and a combination thereof (Para [0027] The antimicrobial component includes any organic or inorganic compound that effectively controls or inhibits the growth of odor-causing micro organisms. Example of such materials include...potassium sorbate). 
Regarding claim 26, Li discloses the method according to claim 21, wherein the GRAS additive is an organic acid (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid). 
Regarding claim 27, Li discloses the method according to claim 26, wherein the organic acid is selected from the group consisting of benzoic acid, propionic acid, sorbic acid, citric acid, lactic acid, ascorbic acid, acetic acid, erythorbic acid, fumaric acid, malic acid, glycolic acid, a derivative thereof, and a combination thereof (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid).
Regarding claim 28, Li discloses the method according to claim 27, wherein the organic acid is selected from the group consisting of benzoic acid, sorbic acid, citric acid, and a combination thereof (Para [0027] The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid). 
Regarding claim 30, Li discloses the method according to claim 21, further comprising an odor mitigation compound (Para [0042] An odor absorbing compound may be included in the treatment composition. The odor-absorbing compound is selected from activated carbon). 
Regarding claim 31, Li discloses the method according to claim 30, wherein the odor mitigation compound is selected from the group consisting of a metal oxide, activated carbon, sodium carbonate, calcium carbonate, zinc rincoleate, and a combination thereof (Para [0042] An odor-absorbing compound may be included in the treatment composition. The odor-absorbing compound is selected from activated carbon). 
Regarding claim 32, Li discloses the method according to claim 21, wherein the composition is in a form of a polymeric concentrate (Para [0046} cleaning composition, as used by persons tasked with carpet cleaning and/or maintenance, can be sprayed directly onto the carpet surface in a concentrated form. In this instance, the concentrated cleaning composition is applied to the area of the stain; Para [0045] preferably, a resin binder and a cross-linking agent may be further included in the composition to provide more durability). 
Regarding claim 33, Li discloses the method according to claim 32, wherein the polymeric concentrate (Para [0046] cleaning composition, as used by persons tasked with carpet cleaning and/or maintenance, can be sprayed directly onto the carpet surface in a concentrated form) is a polymeric binder (Para [0045] preferably, a resin binder and a cross-linking agent may be further included in the composition ta provide more durability).
Regarding claim 35, Li discloses the method according to claim 26, wherein more than one organic acid (Para [0027} The cleaning composition and the treatment composition contain an antimicrobial agent. Examples of such materials include...sorbic acid; Para [0093] as a pH-adjuster, 0.2% by weight of citric acid, to adjust the pH of the solution) is used in combination and total weight of active acids is 5% to 60% by weight of the final composition (Para [0014]-[0015] In one spray embodiment of the cleaning composition, an exemplary. relative proportion of components is as follows...from between 0.01% to about 10% by weight of an antimicrobial agent).
Regarding claim 34, Li discloses the method according to claim 33, but does not disclose wherein the polymeric binder has a concentration ranging from 0.1% to 40% based on solution % solids. However, it would have been obvious to one of ordinary skill in the art to change the concentration of polymeric binder in order to affect the strength and mechanical properties and arrive at the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PG Pub. 2006/0123558).
Regarding claim 36, Li discloses the method according to claim 32, wherein the method comprises a polymeric concentrate (Para [0046] cleaning composition, as used by persons tasked with carpet cleaning and/or maintenance, can be sprayed directly onto the carpet surface in a concentrated form) applied on the textile material (Para [0046] sprayed directly onto the carpet surface in a concentrated form. In this instance, the concentrated cleaning composition is applied to the area of the stain) but does not disclose adding the concentrate to an exhaust or pad bath prior to applying on the textile material. However, it would have been obvious to one of ordinary skill in the art to use an exhaust or pad bath to apply the concentrate as is known in the art and given the limited number of application methods. 
Regarding claim 37, Li discloses the method according to claim 36, but does not disclose wherein the textile material has an applied final concentration of 0.1 % to 5 % active based on weight of the textile material. However, it would have been obvious to one of ordinary skill in the art to change the applied final concentration in order to affect the properties and arrive at the claimed invention. 
Claims 2, 9, 16, 22, and 29 are rejected under 35 USC 103 as being obvious over Li (PG Pub. 2006/0123558) in view of to Microban Products Company (PG Pub. 2016/0143275). 
Regarding claim 2, Li discloses the composition according to claim 1, but does not disclose the composition further comprising an essential oil. However, Microban discloses a composition (Para [0002] invention relates to the field of disinfectant formulations, and more specifically, to a disinfectant formulation imparting a residual biocidal property) for bacterial control (Para [0023] invention relates to a disinfectant formulation imparting a residual biocidal property) comprising a GRAS additive or component having an antimicrobial or preservative property (Para [0023] The disinfectant formulation comprises a polymer binder...and a biocidal component; Para [0089] The biocidal compound may be a weak acid. In these type of products, citric...acids are useful as both an effective biocide and a cleaning agent) and further comprising an essential oil (Para [0097) including lemon oil). It would have been obvious to one of ordinary skill in the art to use the essential oil taught by Microban in Li include an essential oil as a carrier in order to add fragrance to the composition and serve as a solvent and arrive at the claimed invention.
Regarding claim 9, Li discloses the composition according to claim 1, but does not disclose wherein the essential oil is selected from the group consisting of cedarwood oil, tea tree oil (Melaleuca alternifolia), eucalyptus oil (Eucalyptus globulus or E. radiata), clove oil (Eugenia caryophyllata), oregano oil (Origanum vulgare), thyme oil (Thymus vulgaris), geranium oil (Pelargonium graveolens), cinnamon bark oil (Cinnamomum zeylanicum), peppermint oil (Mentha piperita), lemongrass oil (Cymbopogon flexuosus), basil oil (Ocimum basilicum), lavender oil (Lavandula angustifolia), lemon oil (Citrus limon), rosemary oil (Salvia rosmarinus), bergamot oil (Citrus bergamia), perilla oil (Perilla frutescens), coriander oil (Coriandrum sativum), citron oil (Citrus medica), and a combination thereof. However, Microban discloses a composition (Para [0002] invention relates to the field of disinfectant formulations, and more specifically, to a disinfectant formulation imparting a residual biocidal property) for bacterial control (Para [0023] invention relates to a disinfectant formulation imparting a residual biocidal property) comprising a GRAS additive or component having an antimicrobial or preservative property (Para [0023] The disinfectant formulation comprises a polymer binder...and a biocidal component; Para [0089] The biocidal compound may be a weak acid. In these type of products, citric...acids are useful as both an effective biocide and a cleaning agent) and an essential oil selected from the group consisting of cedarwood oil, tea tree oil (Melaleuca alternifolia), eucalyptus oil (Eucalyptus globulus or E. radiata), clove oil (Eugenia caryophyllata), oregano oil (Origanum vulgare), thyme oil (Thymus vulgaris), geranium oil (Pelargonium graveolens), cinnamon bark oil (Cinnamomum zeylanicum), peppermint oil (Mentha piperita), lemongrass oil (Cymbopogon flexuosus), basil oil (Ocimum basilicum), lavender oil (Lavandula angustifolia), lemon oil (Citrus limon), rosemary oil (Salvia rosmarinus), bergamot oil (Citrus bergamia), perilla oil (Perilla frutescens), coriander oil (Coriandrum sativum), citron oil (Citrus medica), and a combination thereof(Para [0097] Examples of solvents, include but are not limited to...lemon oil). It would have been obvious to one of ordinary skill in the art essential oils as taught by Microban in Li in order to add fragrance and use it as a biocide and cleaning agent and possibly as a solvent and arrive at the claimed invention. 
Regarding claim 16, Li in view of Microban discloses the composition according to claim 2. Microban further discloses wherein the composition comprises an essential oil (Para [0097] Examples of solvents, include but are not limited to...lemon oil), but does not disclose wherein the essential oil is present at a total concentration of 1% to 20% by weight of the composition. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed weight percentage of essential oil in order to affect the biocidal properties, cleaning properties and fragrance amount and arrive at the claimed invention. 
Regarding claim 22, Li discloses the method according to claim 21, but does not disclose the composition further comprising an essential oil. However, Microban discloses a composition (Para [0002] invention relates to the field of disinfectant formulations) for bacterial control (Para [0023] invention relates to a disinfectant formulation imparting a residual biocidal property) comprising a GRAS additive or component having an antimicrobial or preservative property (Para (0023) The disinfectant formulation comprises a polymer binder...and a biocidal component; Para [0089] The biocidal compound may be a weak acid. In these type of products, citric...acids are useful as both an effective biocide and a cleaning agent) and further comprising an essential oil (Para [0097] Examples of solvents, include but are not limited to...lemon oil). It would have been obvious to one of ordinary skill in the art to use the essential oil of Microban in Li in order to affect biocidal and cleaning properties, add fragrance and to operate as a solvent and arrive at the claimed invention.
Regarding claim 29, Li discloses the method according to claim 22, but does not disclose wherein the essential oil is selected from the group consisting of cedarwood oil, tea tree oil (Melaleuca alternifolia), eucalyptus oil (Eucalyptus globulus or E. radiata), clove oil (Eugenia caryophyllata), oregano oil (Origanum vulgare), thyme oil (Thymus vulgaris), geranium oil (Pelargonium graveolens), cinnamon bark oil (Cinnamomum zeylanicum), peppermint oil (Mentha piperita), lemongrass oil (Cymbopogon flexuosus), basil oil (Ocimum basilicum), lavender oil (Lavandula angustifolia), lemon oil (Citrus limon), rosemary oil (Salvia rosmarinus), bergamot oil (Citrus bergamia), perilla oil (Perilla frutescens), coriander oi! (Coriandrum sativum), citron oil (Citrus medica), and a combination thereof. However, Microban discloses a composition (Para [0002] invention relates to the field of disinfectant formulations, and more specifically, to a disinfectant formulation imparting a residual biocidal property) for bacterial control (Para [0023] invention relates to a disinfectant formulation imparting a residual biocidal property) comprising a GRAS additive or component having an antimicrobial or preservative property (Para [0023] The disinfectant formulation comprises a polymer binder...and a biocidal component; Para [0089] The biocidal compound may be a weak acid. In these type of products, citric...acids are useful as both an effective biocide and a cleaning agent) and an essential oil selected from the group consisting of cedarwood oil, tea tree oil (Melaleuca alternifolia), eucalyptus oil (Eucalyptus globulus or E. radiata), clove oil (Eugenia caryophyllata), oregano oil (Origanum vulgare), thyme oil (Thymus vulgaris), geranium oil (Pelargonium graveolens), cinnamon bark oil (Cinnamomum zeylanicum), peppermint oil (Mentha piperita), lemongrass oil (Cymbopogon flexuosus), basil oil (Ocimum basilicum), lavender oil (Lavandula angustifolia), lemon oil (Citrus limon), rosemary oil (Salvia rosmarinus), bergamot oil (Citrus bergamia), perilla oil (Perilla frutescens), coriander oil (Coriandrum sativum), citron oil (Citrus medica), and a combination thereof(Para [0097] Examples of solvents, include but are not limited to...lemon oil). It would have been obvious to one of ordinary skill in the art to use the essential oil of Hamilton in Li in order to provide biocidal and cleaning properties, fragrance and operate as a solvent and arrive at the claimed invention. 
Claims 3, 5, 23, and 25 are rejected under 35 USC 103 as obvious over Li (PG Pub. 2006/0123558) in view of Hamilton et al. (PG Pub. 2004/0137202). 
Regarding claim 3, Li discloses the composition according to claim 1, but does not disclose wherein the GRAS additive is a minimum risk pesticide. However, Hamilton discloses a composition for bacterial control (Para [0006] invention is a multifunctional food wrap comprising a material web; Para [0034] include one or more antimicrobial agents in the film component and/or in the adhesive component to prolong food stability) wherein the GRAS additive is a minimum risk pesticide (Para [0040] examples of food preservatives that could be used in the film include...organic acids in order to provide food preservation; See Instant Specification Para [0025] food preservatives may be suitable for use in the composition of the present invention as they are classified as minimum risk pesticides while providing antimicrobial efficacy). It would have been obvious to one of ordinary skill in the art to use the minimum risk pesticide as a antimicrobial (Hamilton Para [0035] in Li in order to provide food preservation and arrive at the claimed invention.
Regarding claim 5, Li discloses the composition according to claim 1, but does not disclose wherein the GRAS additive is a food preservative. However, Hamilton discloses a composition for bacterial control (Para [0006] present invention is a multifunctional food wrap comprising a material web; Para [0034] include one or more antimicrobial agents in the film component and/or in the adhesive component to prolong food stability) wherein the GRAS additive is a food preservative (Para [0040] Nonlimiting examples of food preservatives that could be used in the film include: Sulfites, butylated organics, nitrogen based, tocopherols, organic acids.). It would have been obvious to one of ordinary skill in the art to use the food preservative of Hamilton in Li in order to provide food preservation and arrive at the claimed invention. 
Regarding claim 23, Li discloses the composition according to claim 21, but does not disclose wherein the GRAS additive is a minimum risk pesticide. However, Hamilton discloses a composition for bacterial control (Para [0006] present invention is a multifunctional food wrap comprising a material web; Para [0034] include one or more antimicrobial agents in the film component and/or in the adhesive component to prolong food stability) wherein the GRAS additive is a minimum risk pesticide (Para [0040] Nonlimiting examples of food preservatives that could be used in the film include...organic acids; See Instant Specification Para [0025] food preservatives may be suitable for use in the composition of the present invention as they are classified as minimum risk pesticides while providing antimicrobial efficacy). It would have been obvious to one of ordinary skill in the art to use the minimum risk preservative of Hamilton in Li in order to provide food preservation and arrive at the claimed invention. 
Regarding claim 25, Li discloses the composition according to claim 21, but does not disclose wherein the GRAS additive is a food preservative. However, Hamilton discloses a composition for bacterial control (Para [0006] present invention is a multifunctional food wrap comprising a material web; Para [0034] include one or more antimicrobial agents in the film component and/or in the adhesive component to protong food stability) wherein the GRAS additive is a food preservative (Para [0040] Nonlimiting examples of food preservatives that could be used in the film include: sulfites, butylated organics, nitrogen based, tocopherols, organic acids...). It would have been obvious to one of ordinary skill in the art to use the minimum risk preservative of Hamilton in Li in order to provide food preservation and arrive at the claimed invention. 
Claim 38 are rejected under 35 USC 103 as obvious over Li et al. (PG Pub. 2006/0123558) in view of Hercules Incorporated (PG Pub. 201/0080945). 
Regarding claim 38, Li discloses the method according to claim 21, but does not disclose wherein the method further comprises an inorganic polymer rheology modifier. However, Hercules discloses a method (Para [0003] Processes for improving the rheological properties of an aqueous dispersion comprising adding an effective amount of a rheology modifier) comprising an inorganic polymer theology modifier (Para [0017] The synthetic material is typically selected from the group consisting of cationic inorganic polymer; Table 1 Rheology Modifier Q...an inorganic, cationic, and low MW rheology modifier). It would have been obvious to one of ordinary skill in the art to use the rheology modifier of Hercules in Li in order to optimize viscosity (Hercules Para [0007] aqueous dispersions promote higher rheological parameters, such as higher viscosity). 
Claims 39 and 40 are rejected under 35 USC 103 as being obvious over Hamilton . (PG Pub. 2004/0137202) in view of Demant et al (US Pat. 1,998,925). 
Regarding claim 39, Hamilton discloses a method for odor reduction (Para [007 1] odor absorbing materials can be incorporated into film structures using techniques known in the art...Using a food wrap with an airtight seal could reduce odors during food storage) and bacterial control (Para [0038] efficacy against molds, yeasts, and bacteria. Further benefit may be realized by incorporating different categories or subcategories of antimicrobial agents into the two components of the food wrap), the method comprising benzoic acid (Para [0035] Migrating and/or non-migrating antimicrobial agents may be incorporated into the film or adhesive components of the current invention... These include: organic acids such as...benzoic) but does not disclose the method comprising: providing a bath liquor, adding a sodium benzoate salt to the bath liquor, adding a separate acid to the bath liquor causing the sodium benzoate salt to convert to benzoic acid resulting in a treatment bath liquor. However, Demant discloses a bath liquor (Pg. 1 Col 2 In 23-25 A sodium benzoate liquor, containing sodium sulphate, is obtained, which is with advantage worked up by acidifying to free benzoic acid), adding a sodium benzoate salt to the bath liquor (Pg. 3 Col 2 In 32-34 The benzoic acid is with advantage precipitated from the resulting sodium benzoate solution), adding a separate acid to the bath liquor (Pg. 3 Col 2 In 32-34 benzoic acid is with advantage precipitated from the resulting sodium benzoate solution by the addition of dilute nitric acid) causing the sodium benzoate salt to convert to benzoic acid resulting in a treatment bath liquor (Pg. 3 Col 2 In 32-34 The benzoic acid is with advantage precipitated from the resulting sodium benzoate solution by the addition of dilute nitric acid). It would have been obvious to one of ordinary skill in the arts to use the method of Demant in Hamilton in order to convert sodium benzoate to benzoic acid because the acid is antimicrobial (Hamilton Para [0035] Migrating and/or non-migrating antimicrobial agents may be incorporated into the film. These include: organic acids such as...benzoic). 
Regarding claim 40, Hamilton in view of Demant discloses the method according to claim 39. Hamilton further discloses applying the treatment bath liquor to a textile material (Para [0025] refers to any thin, permeable or impermeable substrate used to wrap perishable products. The web may comprise any material, including, but not limited to... fabrics, wovens, nonwovens) thereby imparting an odor reduction or bacterial control property (Para [0034] desirable to include one or more antimicrobial agents in the film component and/or in the adhesive component to prolong food stability). It would have been obvious to one of ordinary skill in the art to combine Demant and Hamilton in order to provide a textile material with biocidal properties and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789